Citation Nr: 1100668	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-14 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.	 Entitlement to service connection for loss of left testicle.

2.	Entitlement to service connection for headaches, claimed as 
due to environmental hazards.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1983 to January 1992.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which, in pertinent part, denied service connection for 
headaches, claimed as due to environmental hazards, and loss of 
the left testicle.  The Veteran disagreed, and this matter is 
properly before the Board for adjudication.

In December 2010, the Veteran's representative submitted 
additional evidence with a waiver of initial RO consideration.  
See 38 C.F.R. § 20.1304 (c) (2010).  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran contends that the loss his left testicle, due to 
testicular cancer, and his current headaches are the result of 
exposure to radiation while performing antenna maintenance 
onboard USS Sellers DDG-11 in 1985.  In a November 2010 
statement, the Veteran asserted that he never had headaches 
before his duty in the Navy.  He maintains that he was treated at 
least 3 times for migraine headaches while aboard a civilian ship 
in 1991 or 1992.  The Veteran has also indicated that he had 
testicular cancer surgery at Providence Portland Medical Clinic 
in 1995, 3 years after separating from service.  However, 
information concerning the testicular surgery and exposure to 
radiation are not of record.  The Board finds that the claim must 
be remanded to obtain the Veteran's personnel records and private 
treatment records from Providence Portland Medical Clinic.  See 
38 C.F.R. § 3.159(2010).

The Board also notes that the Veteran was afforded a VA 
examination in September 2008.  The examination addressed the 
Veteran's headaches with regard to the claimed exposure to fumes 
from oil fires but not with regard to the claimed radiation 
exposure.  The examination did not address the Veteran's loss of 
his left testicle.  The Board finds that a VA examination is 
necessary to address the onset of the Veteran's headaches and the 
loss of the left testicle with regard to the claimed radiation 
exposure.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran to request that he 
identify any pertinent post-service 
treatment records related to the claimed 
migraine headaches and loss of the left 
testicle, in addition to the 1995 
Providence Portland Medical Center 
treatment previously identified.  Any 
necessary release forms should be 
obtained.  The RO should attempt to obtain 
all identified records, including records 
from Providence Portland Medical Clinic 
dated in 1995.  All such information, when 
obtained, should be made a part of the 
Veteran's claims folder.  If a negative 
response is obtained, it should be 
associated with the claims folder.

2.	Contact the appropriate facility to obtain 
the Veteran's service personnel records.  
All such information, when obtained, 
should be made a part of the Veteran's 
claims folder.  If a negative response is 
obtained, it should be associated with the 
claims folder.

3.	Then schedule the Veteran for the 
appropriate VA examinations.  The claims 
folder must be made available to the 
examiners.  All indicated tests and 
studies should be accomplished and the 
findings reported in detail.  Based on the 
examination and review of the record, the 
examiner(s) should set forth an opinion as 
to (1) whether it is at least as likely as 
not (a 50 per or more probability) that 
the Veteran's headaches had their onset in 
service or are otherwise related to 
service, to include the claimed exposure 
to radiation; and (2) whether it is at 
least as likely as not (a 50 per or more 
probability) that the removal of the left 
testicle due to testicular cancer was 
related to in-service radiation exposure 
or is otherwise related to service.  A 
complete rationale must be provided for 
each opinion expressed.  If the examiner 
is unable to provide an opinion, he/she 
should specifically state with a detailed 
rationale why an opinion cannot be 
expressed.

4.	Then review the claims file to ensure that 
all of the foregoing requested development 
is completed, and arrange for any 
additional development indicated.  Then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


